Citation Nr: 1610887	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-37 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

This matter was before the Board in May 2013, when it was remanded for additional development and consideration.  It now returns for appellate review.

As in the May 2013 Board remand, the Veteran's claim for entitlement to service connection for schizophrenia has been characterized broadly, as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record).

As noted in the May 2013 Board remand, the Veteran submitted VA Form 9, substantive appeal, dated in September 2009, but received by VA in October 2009, in which the Veteran's desire for a hearing was unclear, as he checked all the hearing related boxes, including the box indicating he did not want a hearing.  However, the Veteran submitted a November 2009 Hearing Election Form in which he affirmatively indicated his desire for either a video conference or a Travel Board hearing; however, in December 2010 he withdrew his hearing request.  Subsequently, this appeal was certified to the Board for appellate review with notice of such provided to the Veteran in August 2011.  In April 2013, the Veteran submitted a duplicative VA Form 9 in which he again requested a Travel Board hearing, but he did not state any cause as to why he sought a hearing.  The May 2013 Board remand also noted that an April 2013 brief received on the Veteran's behalf from his representative did not echo or provide any cause for the Veteran's late request for a hearing.  Thus, the May 2013 Board remand found the Veteran's April 2013 hearing request was received well after the 90 day period following the mailing of VA's August 2011 certification letter had passed, and, as neither the Veteran nor his representative provided any cause for the late hearing request, the Board did not entertain the Veteran's late hearing request.  38 C.F.R. § 20.1304(b) (2015).  

Finally, additional evidence, specifically a July 2013 VA medical letter regarding the Veteran's psychiatric treatment, was received subsequent to the most recent, June 2013 supplemental statement of the case.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2015).  However, as entitlement to service connection for a psychiatric disorder, to include schizophrenia, must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating entitlement to service connection for a psychiatric disorder, to include schizophrenia.  See 38 C.F.R. § 19.9 (2015).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's August 1979 Report of Medical Examination, conducted at enlistment, indicated the Veteran was normal with respect to any psychiatric issues; therefore, the Board notes that the presumption of soundness applies.

However, as some evidence, specifically a December 1995 VA treatment record which documented the Veteran's father stated the Veteran had not been "right" since age 17, suggests the Veteran's psychiatric disorder may have preexisted his service.  To rebut the presumption of soundness the evidence must be clear and unmistakable, and the Board finds that the claim must be remanded to have a VA examiner provide an opinion regarding this issue.  Additionally, the June 2013 VA mental disorders examination report is inadequate as the VA examiner did not address all diagnoses of record but only diagnosed delusional disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Another diagnosis of record includes paranoid personality disorder, which was most recently diagnosed in a June 2013 VA treatment record.  Additionally, a July 2013 VA medical letter stated that Veteran's diagnosis was not yet clarified but noted such could include psychosis, not otherwise specified, as well as the aforementioned paranoid personality disorder and delusional disorder.  All diagnoses of record should be addressed by the VA examiner on remand.

VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  In his October 2007 notice of disagreement, the Veteran stated he was examined by a social security doctor in 1995.  The SSA records have not been obtained, although Board recognizes, in June 2009, SSA indicated that the requested medical records were not presently on file or were unable to be located.  However, in a January 2013 VA treatment record, the Veteran reported that he was receiving SSA disability benefits for schizophrenia.  The Board finds another attempt to obtain these records is warranted, with notification of such provided to the Veteran and his representative, as such was not previously provided.  

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Jesse Brown VA Medical Center (VAMC) in June 2013.  Thus, on remand, updated VA treatment records from the Jesse Brown VAMC, to include all associate outpatient clinics, since June 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Jesse Brown VAMC, to include all associate outpatient clinics, since June 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3. Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any psychiatric disorder diagnosed proximate to the claim or during the pendency of the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

a.  With respect to each psychiatric disorder diagnosed proximate to, or during the pendency of the claim (to include paranoid personality disorder and delusional disorder), is it clear and unmistakable (obvious, manifest, or undebatable) that the psychiatric disorder existed prior to active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the psychiatric disorder was not aggravated during or by active military service, that is, above and beyond the condition's natural progression?  Evidence relied upon in rendering the opinions must be specified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, was not aggravated by service, is it is at least as likely as not (50 percent probability or more) that any psychiatric disorder diagnosed proximate to, or during the pendency of the claim, to include any acquired psychiatric disorder superimposed on a personality disorder, was incurred in or was caused by, or is otherwise related to, the Veteran's active service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




